Citation Nr: 1453817	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-44 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for gout of the right first toe for the period prior to May 13, 2014.  

2.  Entitlement to an increase in a 60 percent rating for gout of the right first toe for the period since May 13, 2014.  

3.  Entitlement to an effective date earlier than August 12, 2010, for the award of service connection for kidney disease.  

4.  Entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sinusitis.  

5.  Entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sleep apnea.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2008 RO decision increased the rating for the Veteran's service-connected gout of the right first toe (listed as arthritis, gout of the right metatarsophalangeal joint of the first toe) from noncompensable (zero percent) to 20 percent, effective April 24, 2006.  By this decision, the RO also denied an increase in a 10 percent rating for a depression/dysthymic disorder.  

A May 2009 RO decision increased the rating for the Veteran's service-connected depression/dysthymic disorder to 30 percent, effective January 22, 2009.  By this decision, the RO also continued a 20 percent rating for the Veteran's service-connected gout of the right first toe.  

A November 2009 RO decision increased the rating for the Veteran's service-connected depression/dysthymic disorder to 50 percent, effective January 22, 2009.  By this decision, the RO also continued a 20 percent rating for the Veteran's service-connected gout of the right first toe.  

A December 2011 RO decision recharacterized the Veteran's service-connected depression/dysthymic disorder as a major depressive disorder, and increased the rating to 70 percent, effective July 6, 2011.  In his July 2010 VA Form 9, as well as in an April 2010 statement, the Veteran had indicated that a 70 percent rating would satisfy his appeal as to the issue of entitlement to an increased rating for his service-connected major depressive disorder.  Therefore, that issue is no longer on appeal.  

The May 2013 RO decision granted service connection and a 60 percent rating for kidney disease, effective August 12, 2010; granted service connection and a 30 percent rating for sinusitis, effective August 12, 2010; and granted service connection and a 50 percent rating for sleep apnea, effective August 12, 2010.  

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In July 2014, the Board remanded the issue of entitlement to an increase in a 20 percent rating for gout of the right first toe, for further development.  

An August 2014 RO decision increased the rating for the Veteran's service-connected gout of the right first toe to 60 percent, effective May 13, 2014.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran requested another Travel Board hearing in August 2014, as to the earlier effective date issues.  However, he has not requested another hearing as to the issues of increased ratings for his service-connected gout of the right first toe.  He was already provided a hearing as to that issue, as noted above, in June 2014.  

The issues of entitlement to an effective date earlier than August 12, 2010, for the award of service connection for kidney disease; entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sinusitis; and entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sleep apnea, are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's gout of the right first toe has manifested by weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for gout of the right first toe for the period prior to May 13, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5002, 5017 (2014).  

2.  The criteria for a rating higher than 60 percent for gout of the right first toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5002, 5017 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in July 2007 and February 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  More recent VA treatment records were obtained pursuant to the Board's July 2014 remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2007, with a December 2007 addendum; May 2009; October 2010; February 2012; March 2012; and September 2014.  The record does not reflect that the examinations are inadequate for deciding these claims.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  The RO created a staged rating when the 60 percent rating was awarded.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The Veteran's gout has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs that gout be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic Code 5002, an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent disability rating; with less symptomatology than the criteria for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods a 60 percent evaluation is assigned; with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year a 40 percent evaluation is assigned; and one or two exacerbations a year in a well-established diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The RO has rated the Veteran's gout of the right first toe as 20 percent disabling for the period prior to May 13, 2014.  For the period since May 13, 2014, the Veteran's gout of the right first toe has been rated as 60 percent disabling.  

Thus, the Board must consider whether the Veteran is entitled to an increase in a 20 percent rating for the period prior to May 13, 2014, and an increase in a 60 percent rating for the period since May 13, 2014.  

Rating Prior to May 13, 2014

VA treatment records dated from February 2006 to June 2007 show treatment for multiple disorders.  An August 2007 VA examination noted that the Veteran reported that he was diagnosed with gout of the right metatarsophalangeal joint of the first toe.  The Veteran stated that he had pain in his right first toe that occurred three times per month and that would last for four days each time.  He maintained that the pain would travel to his joints and to his ankle.  He described the pain as crushing, burning, and aching in nature, as well as sharp in nature.  The Veteran indicated that his pain level was a ten out of ten.  He reported that the pain could be elicited by food and that it was relieved with rest and medication.  He indicated that at the time of the pain, he could function with medication.  The Veteran stated that he had pain, weakness, stiffness, swelling, and fatigue that traveled to his joints and his ankle.  He indicated that he would have pain, weakness, stiffness, swelling and fatigue with walking.  It was noted that the Veteran had not been hospitalized for his foot condition.  He indicated, as to functional impairment, that he had difficulty walking, as well as the need to wear soft shoes due to pain, weakness, stiffness, swelling, and fatigue of the right first toe that traveled to his joints and ankle.  

The examiner reported that examination of the Veteran's right foot revealed painful motion and tenderness.  The examiner stated that there was no edema, disturbed circulation, weakness, or atrophy of the musculature.  It was noted that there was active motion in the metatarsophalangeal joint of the right great toe.  The examiner indicated that the Veteran had pes planus.  The examiner reported that there was a slight degree of valgus present in the Veteran's right foot, which could not be corrected by manipulation.  It was noted that there was no right forefoot or midfoot malalignment.  The examiner stated that there was no deformity such as an inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot being inverted.  The examiner indicated that there was no tenderness to palpation of the right foot plantar surface and that the right Achilles tendon revealed good alignment.  

The examiner reported that pes cavus was not present and that no hammer toes were found during the examination.  The examiner also stated that Morton's metatarsalgia was not present.  It was noted that the Veteran did have hallux valgus of the right foot and that the degree of angulation was slight, with no resection of the metatarsal head.  There was no hallux rigidus.  The examiner indicated that the Veteran had limitations with standing and walking and that he was able to stand for fifteen to thirty minutes.  It was noted that the Veteran required shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, or foot supports to build-up his shoes.  The examiner related that the Veteran's symptoms of pain were not relieved by corrective shoe wear.  The diagnoses included gout of the right metatarsophalangeal joint of the first toe; hallux valgus with a bunion of the first metatarsophalangeal joint of the right foot; right plantar heel spur; and bilateral pes planus.  The examiner reported that the Veteran had subjective pain, weakness, stiffness, swelling, and fatigue in the right first toe that traveled to his joints and ankle.  It was also noted that the Veteran had elevated uric acid and positive X-ray findings.  In a December 2007 addendum to the August 2007 examination, the examiner addressed the etiology of several diagnosed foot disorders.  

Private and VA treatment records dated from September 2007 to April 2009 show that the Veteran continued to receive treatment for multiple disorders, including his gout of the right first toe.  For example, a December 2007 VA treatment entry noted that the Veteran had a long history of gout and that his last attack was a couple of weeks earlier in his right metatarsophalangeal joint.  He stated that the attacks would happen about once a month, and that when he suffered an attack, he would soak his foot in warm water and take one day off from work.  The Veteran indicated that he would recover sufficiently after one day to resume his normal activities.  The assessment was history of got, with frequent flares.  A December 2008 VA treatment entry related an assessment that included gout.  The examiner reported that the Veteran still had two to three flare-ups per month, and that he was not very compliant with his Allopurinol.  

A March 2009 evaluation report from the Ellis Clinic, P.C., noted that the Veteran reported that his gout had become progressively worse and that it had changed his big toes. He indicated that the gout would occur as moderately-severe pain in his right toe.  The Veteran stated that he would have exacerbations about three or four times a month that would make him stop working for three or four days.  He reported that he had stiffness in his big toes, but especially in his right big toe.  He maintained that his gout interfered with walking, especially on his right foot.  He stated that he had pain in the arches and the cuboid areas of both feet, more on the right.  The examiner reported that examination of the Veteran's right big toe revealed hypertrophy of the metatarsophalangeal joint.  The examiner stated that there was some redness and heat in the right toe.  It was noted that the Veteran reported that his toe was painful, but not as painful as it was normally.  The examiner reported that the findings were consistent with the Veteran's history of severe attacks every three or four months, which would last for three to four days each.  The diagnoses included gouty arthritis, metatarsophalangeal joint of the big toes, greater on the right.  The examiner reported that the Veteran's gout had become much worse and that he was presently having more symptoms.  The examiner stated that the Veteran had severe, incapacitating, exacerbations three to four times a month.  

A May 2009 VA examination noted that the Veteran reported that he had pain in the first toe of his right foot that occurred constantly.  He stated that the pain traveled up the right foot and ankle.  He indicated that the pain was crushing, burning, aching, and sharp and that it was a ten out of ten.  The Veteran related that the pain was elicited by physical activity and that it was relieved by rest and medication.  He stated that at the time of the pain, he could function, but with difficulty.  He reported that he had additional symptoms of pain, weakness, stiffness, swelling, and fatigue in the right foot, first toe, that went up into the right foot and ankle.  It was noted that the Veteran was never hospitalized nor did he have surgery for his condition.  As to functional impairments, it was noted that the Veteran reported that he had difficulty walking, running, or standing for prolonged periods.  

The examiner reported that the Veteran had tenderness of the right foot.  The examiner stated that there was no painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability.  It was noted that there was active motion in the metatarsophalangeal joint of the right great toe.  The examiner indicated that there was no tenderness with palpation of the right foot, and that the alignment of the Achilles tendon was normal.  The examiner reported that pes planus and pes cavus were not present, and that there were no hammer toes.  It was noted that Morton's metatarsalgia was not present.  The examiner indicated that the Veteran had hallux valgus of the right foot and that the degree of angulation was moderate, with no resection of the metatarsal head.  There was no hallux rigidus.  The examiner reported that the Veteran had limitations with standing and walking and that he was able to stand for fifteen to thirty minutes.  It was noted that the Veteran required shoe inserts, but that he did not require orthopedic shoes, corrective shoes, arch supports, or foot supports to build-up his shoes.  The examiner related that the Veteran's symptoms of pain were not relieved by corrective shoe wear.  

The diagnosis was arthritis, gout, right metatarsophalangeal joint, first toe.  The examiner reported that additional diagnoses were hallux valgus with a bunion of the right metatarsophalangeal joint, as well as a heel spur, of the right foot.  The examiner indicated that a laboratory report showed elevated uric acid and that an x-ray revealed juxta-articular erosive changes involving the medical surface of the head of the first metatarsal consistent with erosive arthritis, with the consideration of the presence of gout.  The examiner indicated that the effect of the condition on the Veteran's usual occupation, as well as his daily activities, was moderate.  

VA treatment records dated from May 2009 to October 2010 referred to continued treatment.  For example, a May 2009 VA treatment entry noted, as to an assessment, that the Veteran had a history of gout and that he was on Allopurinol and Indomethacin as needed for attacks.  The examiner indicated that the Veteran had persistent and active disease with frequent attacks, monthly, on the current regimen.  

An October 2010 VA examination noted that the Veteran reported that he had constant pain in his right first toe.  He stated that the pain would travel to the right foot and to all of his toes.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  The Veteran indicated that his pain level was an eight out of ten.  He maintained that his pain could be exacerbated by physical activity and stress, and that it was relieved by rest and medication.  He reported that his medication did help with his pain.  The Veteran indicated that, at rest, he had pain, weakness, stiffness, swelling and fatigue.  He stated that with walking, he also had pain, weakness, stiffness, swelling, and fatigue.  The Veteran reported that he was never hospitalized and that he had not undergone surgery.  He indicated that in terms of functional impairment, he had difficulty performing daily activities during flare-ups.  

The examiner reported that examination of the Veteran's right foot showed painful motion, as well as weakness and tenderness.  The examiner stated that there was no edema, disturbed circulation, atrophy of the musculature, heat, redness, or instability.  It was noted that there was active motion in the metatarsophalangeal joint of the right great toe.  The examiner indicated that palpation of the plantar surface of the right foot related no tenderness and that the alignment of the Achilles tendon was normal.  The examiner reported that there was pes planus, and that there was a moderate amount of valgus on the right, which could be corrected by manipulation.  

The examiner indicated that the Veteran's right foot showed forefoot and midfoot malalignment of a moderate degree, which could be corrected by manipulation.  It was noted that there was no deformity such as inward rotation of the superior port of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  The examiner maintained that there was no pes cavus, hammer toes, or Morton's metatarsalgia.  It was noted that there was hallux valgus on the right and that the degree of angulation was moderate with no resection of the metatarsal head.  The examiner related that the Veteran had limitations with standing and walking and that he was able to stand for fifteen to thirty minutes.  It was noted that the Veteran required shoe inserts and arch supports, but that he did not require orthopedic shoes, corrective shoes, or foot supports to build-up his shoes.  The examiner related that the Veteran's symptoms of pain were not relieved by corrective shoe wear.  The diagnosis was arthritis, gout, of the right metatarsophalangeal joint, first toe.  The examiner indicated that the Veteran's condition was active.  

VA treatment records dated from October 2010 to October 2011 refer to continued treatment.  For example, an April 2011 VA treatment entry related an assessment that included gout.  The examiner reported that the Veteran continued to have at least three or more episodes of severe pain each month.  

A February 2012 VA examination noted that the Veteran had a twenty-five-plus year history of gouty arthritis related to sports activities and sports-related injuries during his active military duty.  The examiner reported that the Veteran did not have Morton's neuroma, but that he did have metatarsalgia of both feet.  It was noted that there were no hammertoes.  The examiner stated that the Veteran had hallux valgus on the right, with severe symptoms.  The examiner reported that the Veteran did not have hallux rigidus and that he did not have a claw foot.  The examiner stated that the Veteran did not have malunion or nonunion of the metatarsal bones, and that there were no other foot injuries.  It was noted that there was no evidence of a weak right foot.  The examiner maintained that the Veteran had swollen and a mildly deformed right great metatarsal joint with decreased range of motion, as well as pain on palpation.  It was noted that the Veteran used a cane, occasionally.  The examiner indicated that there was not functional impairment of an extremity such that an effective function remained other than that which would be equally served by an amputation with prosthesis.  

The diagnoses were arthritis, gout, and hallux valgus.  The examiner reported that the Veteran's foot condition impacted his ability to work.  The examiner indicated that the Veteran could not stand for prolonged periods exceeding ten to fifteen minutes, and that he had to keep his foot elevated when sitting to minimize the swelling and pain.  

Private and VA treatment records dated in February 2012 refer to continued treatment.  For example, a February 2012 evaluation report from the Ellis Clinic, P.C., noted that the Veteran developed gout in his right big toe while in the Air Force.  The Veteran reported that he had been treated with acute gout medication, nonsteroidal anti-inflammatory medications, and Allopurinol.  He indicated that he had continued with gouty attacks that required medications.  The examiner reported that the Veteran had large big toe metatarsophalangeal joints that were consistent with chronic gout arthritis, bigger on the right.  The examiner indicated that such condition interfered with walking and standing.  

A March 2012 VA examination noted that the Veteran had gout since 1985 and that he reported that it was now in his entire right foot, as well as in his left great toe.  The Veteran reported that he took Indocin and Medrol dose packs and that he was on Uloric, which did not seem to be helping.  The examiner reported that the Veteran had not lost weight due to his arthritis condition, and that he did not have anemia.  The examiner stated that the Veteran did have pain with joint movement in the right foot and toes, as well as limitation of joint movement in the right foot and toes.  It was noted that the Veteran had joint deformities attributable to his arthritis condition in the right foot and toes.  

The examiner indicated that the Veteran did not have involvement of any symptoms, other than the joints, attributable to his arthritis condition.  The examiner indicated that the Veteran had four or more exacerbations which were not incapacitating.  The examiner stated that the Veteran had two incapacitating episodes per year, and that he would be down for two weeks and could not work.  The examiner reported that the Veteran did not have constitutional manifestations associated with active joint involvement that were totally incapacitating.  It was noted that the Veteran had not been totally incapacitated during the previous twelve months.  The examiner indicated that the Veteran used a cane with regular frequency.  The examiner maintained that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

The diagnoses included arthritis, gout, of the right metatarsophalangeal first toe and right foot.  The examiner reported that the Veteran's condition impacted his ability to work.  The examiner stated that the Veteran could not stand for long or walk far when his gout and arthritis were flaring-up.  

Private and VA treatment records dated from May 2012 to May 2014 show that the Veteran continued to receive treatment for multiple disorders.  For example, a March 2013 VA treatment entry related an assessment that included gout.  The examiner stated that the Veteran had six gouty attacks every year.  

The Board finds that for the period prior to May 13, 2014, there is a reasonable basis for concluding that the Veteran's gout of the right first toe was manifested by severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, as required for a 60 percent rating under Diagnostic Codes 5002 and 5017.  It is important to note that despite multiple right foot problems, the Veteran is solely service-connected for gout of the right first toe.  Additionally, there is no medical evidence of weight loss and anemia productive of severe impairment of health during the period prior to May 13, 2014.  The Board notes that the VA examinations dated in August 2007, May 2009, October 2010, and February 2012 did not specifically refer to how many severely incapacitating exacerbations the Veteran suffered from his gout of the right toe for the period prior to May 13, 2014.  A March 2012 VA examination noted that the Veteran did not have weight loss due to his arthritis conditions or anemia.  Additionally, the examiner reported that the Veteran had two incapacitating episodes per year and that he would be down for two weeks and could not work.  The examiner also reported that the Veteran would have four or more exacerbations that were not incapacitating.  

The Board observes that several private and VA treatment entries do refer to severely incapacitating exacerbations during period prior to May 13, 2014.  A December 2008 VA treatment entry related an assessment that included gout with two to three flare-ups per month.  The examiner, pursuant to a March 2009 evaluation report from the Ellis Clinic, P.C., indicated that the Veteran had severe, incapacitating exacerbations three to four times a month.  A May 2009 VA treatment entry noted an assessment of a history of gout with persistent active disease and frequent attacks, monthly, on his current regimen.  An April 2011 VA treatment entry noted an assessment that included gout.  The examiner reported that the Veteran had at least three or more episodes of severe pain each month.  A March 2013 VA treatment entry referred to six gouty attacks every year.  Based on this evidence, the Board cannot conclude that the evidence does not show that the Veteran suffered severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged periods, for the period prior to May 13, 2014.  The evidence clearly does not show that the Veteran's gout of the right first toe involved constitutional manifestations associated with active joint involvement that was totally incapacitating for that period, as required for a 100 percent rating under Diagnostic Codes 5002 and 5017.  

The Board has considered all other potential applicable diagnostic codes, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5171, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284.  However, no such diagnostic codes provide for a higher rating than 60 percent for the period prior to May 13, 2014.  In reaching this decision, the Board has considered the effects of pain during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, an increased rating to 60 percent, and no more, is warranted for gout of the right first toe for the prior to May 13, 2014.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a 100 percent rating for gout of the right first toe for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Since May 13, 2014

A May 13, 2014 evaluation report from the Ellis Clinic, P.C., noted that while in the Air Force, the Veteran developed gout in his right big toe, and that, over the years, he had continued to have severe gouty attacks that required medications.  The examiner reported that the Veteran had developed severe gouty arthritis in his ankles, feet, and toes, which caused great difficulty with moving his ankles, feet, and toes, as well as with walking and standing.  The examiner reported that the Veteran had severe, major, loss of function of the big toes and little toes of both feet, all the way into the metatarsal bones.  It was noted that such condition interfered with his arches and his walk.  The examiner indicated that the Veteran's right foot was more grossly deformed than his left foot.  The examiner stated that there was edema and swelling in the lower legs.  The examiner maintained that the Veteran had attacks of gout over three times per year.  

VA treatment records dated from May 2014 to August 2014 refer to continued treatment for multiple disorders.  

A September 2014 VA examination, which was conducted pursuant to the Board's remand, noted that the Veteran reported that his gout medication was increased in March 2013.  He stated that he had also been prescribed steroid dose packs for gout flare-ups.  He indicated that he had gout in both feet, and that the pain would occur in his big toes, the balls of his feet, and on the lateral sides of his feet.  The Veteran maintained that from September 2013 to September 2014, he missed fourteen days of work due to gout flare-ups.  He stated that he needed to buy larger shoes to accommodate his bilateral hallux valgus due to increased pain.  The Veteran reported that his foot pain had worsened and that even with the gout medication, his feet would hurt more often.  The Veteran indicated that, as to functional or functional impairment of his feet, he would have to stay in bed and be off his feet whenever they were really bad.  

The examiner reported, as to pes planus, that the Veteran did not have pain on use of his feet or on manipulation of his feet.  It was noted that the Veteran also did not have an indication of swelling on use of his feet.  The examiner stated that the Veteran did not have characteristic calluses and that he did not have extreme tenderness of the plantar surfaces on one or both feet.  The examiner indicated that there was no objective evidence of marked deformity of one or both feet, and there was no marked pronation of either foot.  There was also no inward bowing, or inward displacement and severe spasm, of the Achilles tendon.  The examiner indicated that the Veteran did have a hallux valgus condition in both feet, but that there were no symptoms due to hallux rigidus.  It was noted that the Veteran did not have pes cavus.  The examiner also maintained that the Veteran did not have Morton's neuroma or metatarsalgia.  

The examiner reported that the Veteran had pain on examination of his right foot.  The examiner indicated, as to functional loss, that the Veteran had pain on movement, weight-bearing, disturbance of locomotion, and interference with standing in both feet.  It was noted that there was also deformity of both feet.  The examiner reported that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The examiner indicated that the Veteran was unable to bear weight when he was having a gout flare-up in his bilateral feet.  It was noted that the Veteran was unable to stand, walk, or put on socks and shoes due to severe pain.  The examiner indicated that the Veteran occasionally used a cane.  The examiner maintained that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

The diagnoses were gout of both feet; hallux valgus of both feet; and degenerative arthritis of both feet.  The examiner reported that the Veteran was employed in data entry which required sitting, but that he was unable to walk or stand to get to his place of employment due to flare-ups of either bilateral gout or hallux valgus.  It was noted, as to work restrictions, that patients with the Veteran's condition whose work required walking or standing might need to be temporarily assigned to sedentary work.  The examiner also reported that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner stated that it was not feasible to describe such additional limitations due to pain, weakness, fatigability, or incoordination in terms of the degree of additional range of motion loss due to the fact that the examiner was not present during a flare-up in order to assess the Veteran.  

A September 2014 VA non-degenerative arthritis examination report noted that the Veteran reported that his gout medication had increased in March 2013.  He stated that he had also been prescribed steroid dose packs for gout flare-ups.  He indicated that he had gout in both feet, and that the pain would occur in his big toes, the balls of his feet, and on the lateral sides of his feet.  The Veteran indicated that from September 2013 to September 2014, he missed fourteen days of work due to gout flare-ups.  

The examiner reported that the Veteran required continued medication for his arthritis condition.  The examiner stated that the Veteran had not lost weight due to his arthritis condition and that he did not have anemia.  The examiner indicated that the Veteran had pain in his right foot and toes.  It was noted that there was no limitation of joint movement attributable to the Veteran's arthritis condition.  The examiner indicated that the Veteran did have deformities in his right foot and toes due to his arthritis condition.  It was noted that the Veteran had developed bilateral hallux valgus since his gout condition originated.  The examiner reported that there was no involvement of any systems other than the Veteran's joints.  

The examiner indicated that the Veteran had non-incapacitating exacerbations of four or more per year.  It was noted that the most recent non-incapacitating exacerbation was in July 2014.  The examiner indicated that the Veteran would have an increase in foot pain, as well as pain with putting on his sock and shoes during a non-incapacitating exacerbation.  The examiner also reported that the Veteran had exacerbations which were incapacitating.  The examiner stated that the Veteran described approximately fourteen days of pain related to the gout in his feet, which would require him to stay in bed and off of his feet.  The examiner noted that the Veteran had four or more incapacitating exacerbations per year.  It was noted that the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating.  The examiner reported that the Veteran occasionally used a cane.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

The diagnosis was gout.  The examiner reported that the Veteran was employed in data entry, which required sitting, but that he was unable to walk or stand to get to his place of employment during flare-ups of gout of the bilateral feet.  The examiner reported that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner stated that it was not feasible to describe such additional limitations due to pain, weakness, fatigability, or incoordination in terms of the degree of additional range of motion loss due to the fact that the examiner was not present during a flare-up in order to assess the Veteran.  

Based on the medical evidence, the Board finds that the Veteran's gout of the right first toe is no more than 60 percent disabling for the period since May 13, 2014 under Diagnostic Codes 5002 and 5017.  It is important to note that the Veteran is solely service-connected for gout of the right first toe.  The September 2014 VA examiner specifically indicated that the Veteran's gout of the right first toe did not involve constitutional manifestations associated with active joint involvement which were totally incapacitating as required for an increased 100 percent rating under Diagnostic Codes 5002 and 5017 for the period since May 13, 2014.  There is clearly no evidence that the Veteran's gout of the right first tow is totally incapacitating for that period.  

The Board has considered all other potential applicable diagnostic codes, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5171, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, and 5284.  However, no such diagnostic codes provide for a higher rating than 60 percent for the period since May 13, 2014.  In reaching this decision, the Board has considered the effects of pain during use and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

The preponderance of the evidence is against the claim for an increase in a 60 percent rating for gout of the right first toe for the period since May 13, 2014; there is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Moreover, the evidence shows that the Veteran's service-connected gout of the right first toe results in pain, limitation of motion and function of the right toe, and incapacitating episodes.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected gout of the right first toe is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An increased rating of 60 percent is granted for gout of the right first toe for the period prior to May 13, 2014, subject to the laws and regulations governing the payment of monetary awards.  

A rating in excess of 60 percent for gout of the right first toe is denied.  


REMAND

The remaining issues on appeal are entitlement to an effective date earlier than August 12, 2010, for the award of service connection for kidney disease; entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sinusitis; and entitlement to an effective date earlier than August 12, 2010, for the award of service connection for sleep apnea.  

In a VA Form 9, received in August 2014, the Veteran requested a Travel Board hearing at the RO.  As the Veteran has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, these issues are REMANDED for the following actions:  

The RO should schedule the Veteran for a hearing before the Board sitting at the RO in accordance with the docket number of this appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


